Citation Nr: 0517272	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus of the 
right ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 until 
October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

The June 2002 rating decision on appeal also denied a request 
to reopen a claim of service connection for right ear hearing 
loss.  While the veteran initiated an appeal on that issue, 
it was withdrawn per correspondence dated in September 2003.

The issues on appeal were previously before the Board in July 
2003.  At that time, a remand was ordered to satisfy the 
veteran's hearing request.

The issue of entitlement to service connection for tinnitus 
of the right ear is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 rating decision, service connection for a 
lumbosacral strain was denied.

2.  The evidence added to the record since June 1996, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying the veteran's claim 
of entitlement to service connection for lumbosacral strain 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the June 1996 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for low 
back pain have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) redefined the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

VA letters issued in April 2002 and June 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

Compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  In the present case, as to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain, the appellant's claim was initially denied prior 
to the issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini.  
While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
September 2003 videoconference hearing before the undersigned 
is of record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not be reopened or 
allowed, except on a showing of new and material evidence.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Unless the Chairman 
orders reconsideration, or one of the other exceptions to 
finality applies, all Board decision are final on the date 
stamped on the page of the decision.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1104.  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The veteran initially raised a claim of entitlement to 
service connection for lumbosacral strain in March 1996.  
That claim was denied in a June 1996 rating decision.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the June 1996 rating 
decision included the veteran's service medical records, his 
contentions, reports of VA examinations dated in 1996, and 
private treatment records dated from 1990 to 1992.  Such 
evidence revealed that the veteran was receiving treatment 
for back and leg pain.  A September 1990 report written by J. 
M. M., M.D., noted that his symptoms were compatible with 
acute lumbar disc herniation.  That report indicated that the 
veteran had fallen from a ladder a few months earlier.  A 
subsequent lumbar myelogram performed in October 1990 
revealed a herniated disc.  Moreover, a June 1996 VA 
examination contained a diagnosis of lumbar myelopathy.  
However, such medical evidence did not attribute the back 
problems to active service.  For that reason, the claim was 
denied. 

In April 2002, the veteran again sought service connection 
for a low back condition.  The evidence added to the record 
since the prior final rating determination in June 1996 
included private treatment reports dated from 1996 through 
2002.  Such evidence revealed continued treatment for back 
symptomatology, including a lumbar laminectomy in March 2000.  
The treatment reports did not address the etiology of the 
veteran's back problems.  

Also added to the record since the last final RO denial is a 
transcript of the veteran's September 2003 videoconference 
hearing.  At that time, he testified that he experienced low 
back pain in service.  (Transcript (T.) at 3).  He was 
treated with muscle relaxers and he "just learned to deal 
with the pain."  The pain was caused by moving heavy tires.  
(T. at 4).  After service, he injured his back falling from a 
ladder.  He believed that such incident aggravated his 
service injury.  

The evidence submitted subsequent to the last final denial 
was not previously considered.  Thus, the first element of a 
new and material claim has been satisfied.  While new, the 
evidence submitted since the last final denial in June 1996 
is not found to be material.  The basis of the RO's denial in 
1996 was the lack of competent medical evidence linking the 
veteran's post-service back disorder(s) to disease or injury 
incurred during service.  The recently submitted evidence 
does not address the issue of nexus.  It does not relate to 
an unestablished fact necessary to substantiate the claim, 
and as such, the evidence is not "material" under 38 C.F.R. 
§ 3.156(a).  Indeed, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim. 

It is noted that, in his September 2003 videoconference 
hearing, the veteran expressed his belief that his current 
back pain was causally related to his activities in service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence received subsequent to the last 
final denial of entitlement to service connection for low 
back pain in June 1996 is not material.  As such, the 
requirements of 38 C.F.R. § 3.156 have not been met and the 
request to reopen the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for low back pain is denied.

REMAND

The Board finds that additional development is required in 
connection with the veteran's claim of entitlement to service 
connection for tinnitus of the right ear.  It is noted that 
the veteran was afforded VA audiologic examinations in April 
2002 and May 2002.  While such examinations thoroughly 
addressed the veteran's current diagnoses, neither contained 
any opinion of etiology.  As such information is crucial to 
the veteran's claim, the Board finds that an opinion should 
be obtained.  38 C.F.R. § 3.159 (c)(4).  It is further noted 
that neither examination report indicated that the veteran's 
claims file was available for review.  In fact, the April 
2002 examination report explicitly noted that the claims 
folder was unavailable to the examiner.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for an appropriate audiology 
or ENT specialist to review the veteran's 
claims folder, including the April 2002 
and May 2002 VA examination reports.  
From such information, the VA examiner 
should comment as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's current 
tinnitus is causally related to active 
service.  A clear rationale should 
accompany the opinion, citing specific 
evidence of record where appropriate.  

The claims file should be reviewed in 
conjunction with their inquiry.  The 
opinion report should clearly indicate 
that the claims file was actually 
reviewed.  

2.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to service connection for 
tinnitus of the right ear and consider 
all evidence received since issuance of 
the most recent Statement of the Case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


